 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    STEVEN DANIEL ORR,                              Case No. 2:17-cv-02908-RFB-EJY
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for extension of time (first request) (ECF No. 52), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for extension of time (first

20   request) (ECF No. 52) is GRANTED. Respondents will have up to February 10, 2020, to file an

21   answer to the second amended petition (ECF No. 51).

22          DATED: November 8, 2019.
23                                                          ______________________________
                                                            RICHARD F. BOULWARE, II
24                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                     1
